Citation Nr: 1444100	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for plexopathy on the left leg.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty form May 1958 to June 1962.

This matter comes before the Board of Veterans Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma which denied entitlement to compensation under 38 U.S.C.A § 1151 and entitlement to individual unemployability.  

In May 2011, the Veteran filed a timely notice of disagreement and a Statement of the Case was issued in October 2011 which further denied both issues.  In a December 2011 VA Form 9, the Veteran specified that he was only appealing the issue of entitlement to compensation under 38 U.S.C.A. § 1151.  He did not perfect the issue of entitlement to individual unemployability.  Therefore, that issue is not before the Board for review.

The Veteran executed a VA Form 21-22a in December 2012, in favor of Disabled American Veterans (DAV).  This is more than 90 days following the May 2012 certification of the appeal to the Board.  At the time of certification, a VA Form 21-22 in favor of the Oklahoma Department of Veterans Affairs was of record.  The RO received the Veteran's VA Form 21-22a in favor of DAV in December 2012.  

An appellant and his representative will be granted a period of 90 days following mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  Any such request or additional evidence must be submitted directly to the Board and not the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (a)(2013).  

The Board will not accept a request for a change in representation except when the appellant demonstrates on motion that there is good cause for the delay.  See 38 C.F.R. § 20.1304(b)(2013).  If good cause is not shown, the request for a change in representation will be referred to the agency of original jurisdiction without action by the Board concerning the request.  See 38 C.F.R. § 20.1304(b)(i)(2013).  As the 


Veteran filed a new power of attorney more than 90 days following certification to the Board; did not file such a request directly to the Board; and did not demonstrate good cause for his delay, the Board will not take action in regard to the newly executed VA Form 21-22a.  The appointment in favor of DAV is referred to the agency of original jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his plexopathy of the left leg was caused by his December 2007 surgery at a VA facility.  He further contends that the additional disability obtained as a result of this surgery and his service-connected bilateral hearing disability have caused him to become unemployable.  See VA Forms 21-8940, 21-4192. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such disability were service connected.  A qualifying additional disability is one, not the result of the veteran's misconduct, that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, where the proximate cause of the disability was due to fault on the part of VA in furnishing such care or due to an event not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment , or similar instance of fault on VA's part in furnishing surgical treatment proximately caused a Veteran's additional disability, it must be shown that the surgical treatment caused the Veteran's additional disability AND (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider OR (2) VA furnished hospital care, medical or surgical treatment without the Veteran's informed Consent.  38 C.F.R. § 3.361(d)(1).  

A VA medical opinion was obtained in October 2007 where the examiner noted that he reviewed an Informed Consent Form signed by the Veteran.  There is no signed informed consent form of record relevant to the surgery.  Signature consent is required for certain diagnostic procedures, including ones that require anesthesia or narcotic analgesia.  See 38 U.S.C.A. § 17.32(d)(1)(ii).  As it appears that such relevant evidence exists, but is absent from the claims file, a remand is necessary so that all available relevant evidence can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records, including operation reports and informed consents, with regard to the Veteran's December 2007 surgery.  Particular attention must be given to obtaining informed consent forms signed by the Veteran for all procedures.  If the records are not obtained, the AOJ must document all efforts to obtain the records and obtain negative responses from the VA treatment facility or facilities.

2.  Then, readjudicate the Veteran's claim of entitlement to compensation for qualifying additional disability under the provisions of 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. If the benefit is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



